By the Court

Atwater, J.
The Plaintiff in error was Register of Deeds in and for Ramsey County during the years 1860-1, and brought his action to recover compensation for services rendered in that capacity during those years. The cause was tried by the court (a jury trial having been waived), and the facts will sufficiently appear from the finding of the Judge (Hon. E. C. Palmer), which is as follows:
“ That from the first day of January, 1860, up to the first day of January, A. D. 1862, the said Plaintiff was the duly elected and qualified Register of Deeds of the County of Ramsey, and’during that period duly held said office and performed all the duties thereof.
“ That during the time aforesaid the said Plaintiff, under and in pursuance of the requirements of an act of the Legislature of the State of Minnesota, entitled An Act to amend section four, of article two, of chapter eight, of the Revised Statutes, approved March 7, A. D. 1857, did keep the said books in said act and in *26said complaint specified, and did make the proper and requisite entries therein.
“I further find, from the testimony introduced on the trial, that the value.of the said services of said Plaintiff in keeping said books, and making the entries therein required to bo made, for tlio time aforesaid, was the sum of $907.50 (the sum claimed in the complaint), and that the said Defendants have refused to pay the same or any part thereof.
“ That no request was ever made by said Defendants that said Plaintiff would perform said services, nor did they ever promise to pay for the same.
“As conclusions of law I find that the said Defendants are not liable to pay for said sendees of said Plaintiff the sum of $907.50 or any amount whatever. That sec. 24, p. 591, Comp. Stats., provides a fee for such services proportionate to the actual labor performed. That upon the foregoing facts Defendants are entitled to judgment.”
The only question presented on this finding is as to the liability of the Defendant for these services. The Plaintiff bases his claim upon ch. 2, Sess. Laws of 1857, p. 8, being an act to amend sec 4, of art. 2, of ch. 8, of Rev. Stats. This act made an important change in the duties required of Registers of Deeds. The first section particularly specifies those duties, and imposed new and additional labors upon those officers — 'the change being calculated greatly to promote the public convenience in the examination of the records. Section 2 of the act provides as follows, viz.:
“Each and every.Register of Deeds is hereby required and empowered forthwith to procure, open and keep the Reception Books provided for in the above section, at the expense of his proper county.”
We think the fair construction of tins section is that claimed by Plaintiff, and that any other construction makes at least some of the language meaningless. It is unreasonable to suppose that the legislature, by the use of the terms above cited, only intended to charge the County with the expense of “ procuring” the books. This was already provided for by sec, 20, ch. 8, Rev. Stats, p. 60, *27and the duty of keeping the books was imposed by the first section of the Act of IBS'?. But this act imposed large additional labor upon the Register — labor which is unmistakably referred to by the language, “ open and keep the Reception Books provided in the above séction,” which must mean, shall make the proper entries therein “ at the expense of his proper county.”
The court below found against the plaintiff on the ground that sec. 24, Comp. Stats., p. 591, “provides afee for such services proportionate to the actual labor performed.” It cannot be material to the issue to determine whether the fee prescribed by the statute for these services be proportionate to the labor or not —the question is, What is the compensation and who is to pay it? That section was enacted six years previous to the time when the labor in question was imposed upon the Register, and was adopted with reference to the duties then required of this officer. And it is not to be supposed that the legislature then could have had any knowledge of or reference to the labors here in question; nor, even if that were possible, that they would have assumed to make the proper compensation for the same. And certainly if they had done so, such action could have had no binding effect on any subsequent legislature.
Nor do we find anything unreasonable hi this construction, or see that any injustice is done in holding the County liable for this expense. It is believed that the Defendants are mistaken in the view that these Books are jjfor the accommodation of the individ- . uals having the instruments recorded. The Register is required to certify upon each instrument the book and page where the same is recorded, so that the individual holding the instrument can always ton at once to the record of the same. But there is scarcely a man in community but has occasion more or less to consult the public records in regard to other property than his own; and especially is this the case in regard to county officers, in transacting jrablic business, and discharging the duties imposed upon them by law. The fact is, that properly kept, public records are a great convenience in the benefit of which almost the whole community share directly or indirectly, and it is difficult to see *28wherein it is unreasonable in requiring such records to be kept at the public expense.
Rut whatever view may be taken of the policy of the provision, wo think the intention of the legislature has been clearly expressed, that the County should be made liable for the services performed by Plaintiff, and that this coru-t must be governed thereby.
The judgment below is reversed, and judgment ordcrqd for the Plaintiff.
Emmett, Chief Justice, dissents.